DETAILED ACTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124153 A1; Champlin; Ryan et al. in view of US 20160335295 A1 Desai; Kandarp Mahadev et al. (hereinafter Desai) and US 20100169267 A1; John; Peter et al. (hereinafter John)
Regarding claim 8, Champlin teaches A system comprising: a memory; and a processing device, operatively coupled with the memory, to: (Champlin [FIG. 14] shows the corresponding hardware devices)								identify a first table comprising a first plurality of rows, wherein each row of the first plurality of rows corresponds to an entity from a plurality of entities, and a plurality of columns corresponding to data associated with the plurality of entities; (Champlin [FIG. 4] shows the determination of the first table [FIG. 1 &2] show the corresponding rows, columns, and entities)  							receive a selection of a subset of the plurality of columns of the first table; identify data from each column of the subset of columns; (Champlin [0067] The JOIN is executed on the one or more columns of the first database table associated with generate a second table based on the subset of the plurality of columns of the first table and the data from each column of the subset of the plurality of columns, the second table comprising a second plurality of rows, wherein each row of the second plurality of rows corresponds to an entity from the plurality of entities; (Champlin [0067] The JOIN is executed on the one or more columns of the first database table associated with the entity and on the one or more columns of the second database table associated with the entity, based on the matching rows thereof. The resulting table may then be displayed. FIG. 13 illustrates a portion of resulting table 1300 according to some embodiments, in which selected columns 1310 of table Infogroup.xls have been joined to selected columns 1320 of table Customer-Global.xls by a JOIN key determined as described herein. [FIG.4&13] shows that the formation of the result table (second table in this case) and how the tables rows are formed from the corresponding initial table entities)									but lacks explicitly and orderly teaching and generate a partition key for each row of the second plurality of rows based on a corresponding entity of the plurality of entities and a portion of the data associated with each corresponding row of the second plurality of rows.												and generate a partition key for each row of the second plurality of rows based on a corresponding entity of the plurality of entities and a portion of the data associated with each corresponding row of the second plurality of rows. (Desai [0031] In one embodiment, KPM 125 includes functionality for identifying filterable elements for data records, defining and/or generating row keys (partition keys) for storing data records 110 in columnar database 105, determining a one-to-one mapping for encoding filterable elements as a portion of row keys, and any other functionality needed to implement the invention. Specifically, the row keys KPM (partition keys) defines and/or generates are based, at least in part, on attributes (partition keys) of the data that are available for use as a filter by a tenant searching the data. In one embodiment, KPM 125 defines and/or generates row keys on a table by table basis for columnar database 105. Alternatively, KPM 125 may define and/or generate row keys on any other suitable basis. The row keys defined and/or generated by KPM 125 are optimized to allow the data in the database to be accessed as quickly and efficiently as possible. In one embodiment, the row keys defined and/or generated by KPM 125 preclude the need to pre-compute results. Alternatively, in one embodiment, some results may be pre-computed. Thus, typically the row keys are organized in a form that most quickly excludes other data in the database. For example, if a database stores 100 records each for 5 different tenants, and each of the 500 records correspond to the same exact date, then the row key should begin with a value that unique identifies a tenant, rather than a value that identifies the date. This is because filtering by a single tenant first requires only up to 100 records to be accessed, in contrast to all 500 for filtering by date first. )							identifying a second plurality of rows of the first table as a subset of the first plurality of rows that comprises data from at least one column of the subset of columns, wherein the second plurality of rows comprises data from two or more of the plurality of entities generate a second table comprising the subset of the plurality of columns of the first table and the data from each column of the subset of the plurality of columns, ( John [0006] wherein the processing includes, for each column in the data filter associated with a dimension table in the collection of data, generating a modified dimension table, wherein the modified dimension table includes rows from the associated dimension table in the collection of data that satisfy the data filter and does not include rows from the associated dimension table in the collection of data that do not satisfy the data filter, generating a first modified fact table, wherein the first modified fact table includes rows from the fact table that satisfy each modified dimension table and does not include rows from the fact table that do not satisfy each modified dimension table, and generating a second modified fact table, wherein the second modified fact table includes rows from the first modified fact table that satisfy the data filter and does not include rows from the first modified table that do not satisfy the data filter [0028] At step 304, a first modified fact table may be generated that may include rows in the fact table that satisfy each modified dimension table. FIG. 9A illustrates one step at 304 in generating a first modified fact table. In particular, FIG. 9A shows an unfinished generation of a first modified fact table where only one modified dimension table and the fact table have been used to partially generate the first modified fact table. Accordingly, modified dimension table 907A and fact table 901A may be used to partially generate first modified fact table 908A. Each row in partially generated first modified fact table 908A may be a row  ...  [0029] Then, at 305, a second modified fact table may be generated the second table comprising a second plurality of rows, wherein at least a first portion of the second plurality of rows corresponds to a first entity from the plurality of entities; and at least a second portion of the second plurality of rows corresponds to a second entity from the plurality of entities ( John [0006] wherein the processing includes, for each column in the data filter associated with a dimension table in the collection of data, generating a modified dimension table, wherein the modified dimension table includes rows from the associated dimension table in the collection of data that satisfy the data filter and does not include rows from the associated dimension table in the collection of data that do not satisfy the data filter, generating a first modified fact table, wherein the first modified fact table includes rows from the fact table that satisfy each modified dimension table and does not include rows from the fact table that do not satisfy each modified dimension table, and generating a 
Corresponding method claim 1 and non-transitory claim 15 are rejected similarly as claim 8 above.
Regarding claim 9, the combination of Champlin, John and Desai teach The system of claim 8, wherein the processing device is further to: perform an encoding function with the data from each column of the subset of columns, wherein the generating of the second table comprises storing the encoded data at corresponding columns of the second table. Take Champlins tables and columns and apply Desai Encoding features (Champlin [0067] The JOIN is executed on the one or more columns of the first database table associated with the entity and on the one or more columns of the second database table associated with the entity, based on the matching rows thereof. The resulting table may then be displayed. FIG. 13 illustrates a portion of resulting table 1300 according to some embodiments, in which selected columns 1310 of table Infogroup.xls have been joined to selected columns 1320 of table Customer-Global.xls by a JOIN key determined as described herein. [FIG.4] shows that the formation of the result table (second table in this case) and how the tables rows are formed from the corresponding initial table entities) --- (Desai [0014] In an embodiment, a method is described for database keying with encoded filter attributes. Specifically, row keys are generated for a columnar database. The row keys are based, in part, on values of elements stored in the data record accessed by the corresponding row key. In particular, the portions of the data record that form part of the row key are elements that may be used to filter and/or search the database by the users.   [0015] In an embodiment, a method is described for database keying with encoded filter attributes. Specifically, electronic data stored in a columnar database may be accessed. A particular data record from the database may be read to determine a value of a first element and a second element. The values may then be encoded, and combined to 
Corresponding method claim 2 and non-transitory claim 16 are rejected similarly as claim 9 above.
Regarding claim 10, the combination of Champlin, John and Desai teach The system of claim 8, wherein a value of the partition key is used to store data of the corresponding row of the second table at a particular location. ( Desai [0031] In one embodiment, KPM 125 includes functionality for identifying filterable elements for data records, defining and/or generating row keys (partition keys/their corresponding values) for storing data records 110 in columnar database 105, determining a one-to-one mapping for encoding filterable elements as a portion of row keys, and any other functionality needed to implement the invention. Specifically, the row keys KPM (partition keys/their values) defines and/or generates are based, at least in part, on 
Corresponding method claim 3 and non-transitory claim 17 are rejected similarly as claim 10 above.
Regarding claim 11, the combination of Champlin, John and Desai teach The system of claim 8, wherein a first column of the second table includes the partition key for the corresponding row and a second column of the second table specifies the entity associated with the corresponding row. Substitute Desai row keys in for a column in Champlin FIG. 13 resulting table (Champlin [0067] The JOIN is executed on the one or more columns of the first database table associated with the entity and on the one or more columns of the second database table associated with the 
Corresponding method claim 4 and non-transitory claim 18 are rejected similarly as claim 11 above.
Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124153 A1; Champlin; Ryan et al. in view of US 20160335295 A1 Desai; Kandarp Mahadev et al. (hereinafter Desai), US 20100257438 A1; BECERRA, SR.; Santiago et al. (hereinafter Bec), US 20100169267 A1; John; Peter et al. (hereinafter John) and US 20170300703 A1 Deshpande; Prasad M. et al. (hereinafter Desh). 
Regarding claim 12 , the combination of Champlin, John and Desai teach The system of claim 8, wherein the processing device is further to:					but lack explicitly teaching generate a function metadata table comprising a first column identifying the subset of the columns and a second column identifying a corresponding function used to encode and decode the data from each column of the subset of columns.												However Bec teaches generate a function metadata table comprising a first column identifying the subset of the columns ( Bec [0091] FIG. 18 is an illustrative flow diagram of a process to create metadata tables and mapping data object in accordance with some embodiments of the invention. For example, initially a source report such as the source report of FIGS. 2A-2C, in a given format is manually converted to a file of the type illustrated in FIGS. 17C-17D.  [FIG.17D & 21] shows the corresponding columns used for identifying and their corresponding values [0092] FIG. a second column identifying a corresponding function used to encode and decode the data from each column of the subset of columns. (Desh [0025] FIG. 2 is a diagram illustrating a single table with two columns, according to an exemplary embodiment of the invention. By way of illustration, FIG. 2 depicts table 202 (which includes two columns), and encrypted tables 204, 206, 208 and 210. As also noted in FIG. 2 (and manifested via tables 204, 206, 208 and 210), columns with the prefix "_RS" are encrypted using a range safe encryption function, and 
Corresponding method claim 5 and non-transitory claim 19 are rejected similarly as claim 12 above.
Claims 6,13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124153 A1; Champlin; Ryan et al. in view of US 20160335295 A1 Desai; Kandarp Mahadev et al. (hereinafter Desai), US 20100169267 A1; John; Peter et al. .
Regarding claim 13, the combination of Champlin, John and Desai teach The system of claim 8, wherein the processing device is further to: 					but lack generate a partition metadata table comprising a first column specifying the partition key for each row of the second table, and a second column specifying values used to generate the partition key. 								However Bec teaches generate a partition metadata table comprising a first column specifying the partition key for each row of the second table, and a second column specifying values used to generate the partition key. ( Bec [0091] FIG. 18 is an illustrative flow diagram of a process to create metadata tables and mapping data object in accordance with some embodiments of the invention. For example, initially a source report such as the source report of FIGS. 2A-2C, in a given format is manually converted to a file of the type illustrated in FIGS. 17C-17D.  [FIG.17D & 21] shows the corresponding columns used for identifying and their corresponding values [0092] FIG. 21 is an illustrative drawing of a Fields object created using block 1802 of the process of FIG. 18. The Field object serves as a data structure used create associations involving different combinations of first and second subject data identifiers and first and second subject data items. Field identifiers (Id's) within the Field object serve as data structure elements that can be associated with source data to demarcate different categories of data, for example. Names in the Field object appear as labels in the user interface screen display that identify first and second subject identifiers and that identify first and second subject data items. )						
Corresponding method claim 6 and non-transitory claim 20 are rejected similarly as claim 13 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124153 A1; Champlin; Ryan et al. in view of US 20160335295 A1 Desai; Kandarp Mahadev et al. (hereinafter Desai US 20100169267 A1; John; Peter et al. (hereinafter John) and US 20170228421 A1; Sharma; Raghvendra et al. (hereinafter Sharma). 
Regarding claim 14, the combination of Champlin, John and Desai teach The system of claim 8, wherein the processing device is further to: 					but lack explicitly and orderly teaching receive a search query associated with the first table; and perform the search query by using the second table				however Sharma teaches receive a search query associated with the first table; and perform the search query by using the second table ( Sharma [0022] FIG. 1 shows an example of enabling data set queries using a NoSQL database in accordance with at least one embodiment. A data set 104, which may be populated by a plurality of records belonging to a plurality of indices, is stored in a NoSQL database 102. Further, two tables 106, 108 for the primary data set 104 are persisted in tables in the NoSQL database 102. The two tables 106, 108 are persisted in the NoSQL The query associated with table 104 (first table) using secondary tables to perform and answer query
Corresponding method claim 6 is rejected similarly as claim 13 above.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 7- 9): “Claims 1-4, 8-11, and 15-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Champlin in view of Desai and Fast. Applicant respectfully submits that claims 1, 8 and 15 are patentable over the combination of cited references because the combination does not teach or suggest all of the features of the claims, as amended...Applicant respectfully submits that the combination of cited references fails to teach or suggest identifying a second plurality of rows of the first table as a subset of a first plurality of rows that comprises data from at least one column of the subset of columns, and that the second plurality of rows comprises data from two or more of the plurality of entities. The Office Action acknowledges that the combination of Champlin and Desai fails to explicitly teach, inter alia, "identifying a second plurality of rows of the first table, the second plurality of rows comprising a subset of the first plurality [of] rows having data from at least one column of the subset of columns," and alleges that Fast remedies the deficiency. Without conceding the rejections, Applicant has amended the independent claims to clarify that the second plurality of Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US US 20100169267 A1; John; Peter et al. (hereinafter John)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165